Title: From Thomas Jefferson to John Trumbull, 24 August 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris Aug. 24. 1788.
          
          I have duly received your favor of the 15th. and accede to the proposition of the young workman to make me as good a carriage for £105. as the shops furnish at 130£. I would wish it to be 3 feet 8. inches wide within, a strapontin to unship and ship as may be wanting, the steps to shut within, a box to take in and out, coachman’s seat to ship and unship readily, mortise locks, venetian blinds, spring curtains and vallons, a large oval back light of 2 feet diameter lengthwise to let down and up, crane neck. I would wish a mantle painted in front, flanks &c, without either arms or cypher. The carriage to be hung half way between the old fashion and the new, that is to say lower than the new, and somewhat high for the old fashion. It is intended for America, where you know our roads do not admit a high carriage with safety. I shall carry it there with me next spring, and shall probably leave it there for the use of my daughters, so that on my return in the fall or winter I shall want another, and will employ the same hand if his work appears to deserve it. In your letter of Feb. 26. you told me a carriage could be finished in 5. weeks from the time it is ordered. We shall lose the benefit of Mr. Parker’s bringing it now, but probably another occasion will occur by him or some other. When it shall be nearly ready, if you will let me know how much will be wanting to make up the price, I will remit it without delay. The taste in the painting, and finishing I leave to you, and leave to yourself to order the new, or send me a second hand one as you think best, if in themean time you should have seen one to your mind. I shall have occasion for two pair brass harness.
          I am sorry to be told you have had difficulties to surmount in your pursuit. If heaven be just, it will smooth all these for you. I know not how to justify myself in my own eyes or in those of the world for engrossing one moment of your time with my frivolous commissions. I endeavor to quiet my conscience by supposing it necessary for you to take exercise sometimes, and that you can do my little jobs en passant. Shippen is very anxious that his father receive the inclosed letter safely and speedily. I suppose it concerns his travelling affairs. If Mrs. Church be in London tell her Kitty is well; I am just come in from a tour I have made with the girls to Bagatelle &c. Kneel to Mrs. Cosway for me, and lay my soul in her lap. I expect daily to receive the project of a treaty from Mrs. Church. God bless her, you, and all such good people. Adieu! Your’s affectionately,
          
            Th: Jefferson
          
        